DORAN, J.
By the minute hooks it does not appear that Dube testified at the 1913 trial or that Michael Hanley testified in the 1914. Plaintiff’s certificate has Dube down fo,r eight days and Michael Hanley for ten days.
If I knew that plaintiff’s doctors attended only for direct testimony, I would reduce the claim of six days and seven days for them, respectively, but I have no means of knowing they did not attend to hear the testimony of defendant’s doctors. Ramsey and Malley testified on the first day of taking testimony in each of said trials and, assuming they were at Court on May 12, 1913, and October 30, 1914, four days' seems to be as much attendance as should be allowed on their account.
The following reductions are made on attendance for first and second trials combined:
Ramsey to 4 days 201 miles; Michael Hanley to 4 days 44 miles; Malley to 4 days 8 miles.
Dube is down -for eight days but he testified only in rebuttal and while so much attendance seems unnecessary and doubtful, I do not know that he was not in court on days preceding his testimony at the second trial and that he may not have attended on some days at the first trial.
. The matter of cost of transcript is concluded by N. Y., N. H. & H. R. R. Co. v Superior Court, 39 R I 560